DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 4/21/2021 is acknowledged.
Claims 13-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species II-III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/21/2021.
Information Disclosure Statement
The information disclosure statement filed 2/21/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Specification
The disclosure is objected to because of the following informalities: Applicant’s specification refers to both the spring arm and outer end as reference character 18.   
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Applicant’s claims 1 and 7 refer to various different combinations of attachment scenarios with the rack arm attachment and the spring arm attachment but only a single attachment scenario is show (the rack arm attachment and the spring arm attachment being attached to bars of the parallelogram linkage). Applicant’s figures do not illustrate the other scenarios covered by the claims in the alternative fashion used.  Since Applicant claims multiple different 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Re. Cls. 6 and 12, the limitation “one movable rack arm assembly” renders the claim indefinite since it is unclear how the limitation further defines Applicant’s invention.  Claims 6 and 12 depend from claims 1 and 7 respectively, which already establish one movable rack arm assembly (see Line 5 in Claim 1 and Line 6 of Claim 7).  Therefore, it is unclear what the Applicant is intending to refer to in claims 6 and 12.  Applicant’s invention does appear to disclose the use of multiple movable rack arm assemblies (see Fig. 2) and therefore it is unclear if the Applicant intends claim 1 and 7 to establish at least one movable rack arm assembly and claims 6 and 12 establish that there is only one or if there is some other configuration intended.  It is suggested that the Applicant amend Lines 5 and 6 in claims 1 and 12 to read “at least one movable rack arm assembly” and amend claims 6 and 12 to read “the at least one movable rack arm assembly comprising only one movable rack arm assembly” to overcome this issue.
Allowable Subject Matter
Claims 1-12 are allowable over the prior art of record.
The following is a statement of reasons for the indication of allowable subject matter:  the specific limitations of “a cam housing comprising an internal rack arm guide pin and an axle; a circular gear comprising circular gear teeth and mounted on and rotatable about the axle; a rack arm comprising: a rack gear comprising rack gear teeth; and a rack arm track associated with the internal rack arm guide pin to hold the rack gear teeth engaged with the circular gear teeth as the rack arm is extended or retracted with respect to the cam housing such that the circular gear is rotated about the axle as (Fig. 1) comprising a base (300), a tray assembly (50), a parallelogram arm (250) comprising a first and second bar (252 and 254) and a counterbalance assembly which attaches to the base and the tray assembly (see Fig. 18-19).  Re. Cl. 7, the closest prior art of record, Vasseur US 2017/0082819, discloses a known prior art device in the form of a surgical microscope having a parallelogram arm (106), an arm body (107), an arm head (108) and a surgical microscope (120) and a counterbalance mechanism included therein (250, Fig. 2-3), where the counterbalance mechanism is attached to a first/second bar and the arm body (see Fig. 2).  Russell US 4726253, Xu US 2012/0037785 and Chan US 2011/0248138 disclose other various known counterbalance mechanisms which accommodate for torque or weight of a supported object but generally amount to disclosure of the state of the art.  It is the Examiner’s position that none of these references disclose the limitations cited above, alone or in .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171.  The examiner can normally be reached on Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632